DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4, 7, 8, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (U.S. Patent Publication 2014/0049672).
With regard to independent claim 1, Sakamoto teaches a zoom lens (page 1, paragraph [0002]) consisting of, in order from an object side to an image side: a first lens group (Figures 5A and 5B, element L1) that remains stationary with respect to an image plane during zooming and has a positive refractive power (page 2, paragraph [0041], lines 2-4); a second lens group (Figures 5A and 5B, element L2) that moves along an optical axis during zooming and has a negative refractive power (page 2, paragraph [0041], lines 4-5); a third lens group (Figures 5A and 5B, element L3) that moves along the optical axis during zooming and has a negative refractive power (page 2, paragraph [0041], lines 5-7); at least one lens group (Figures 5A and 5B, element L4) that moves along the optical axis during zooming (page 2, paragraph [0041], lines 12-13); and a rear group (Figures 5A and 5B, element L5) that remains stationary with respect to the image plane during zooming (page 2, paragraph [0041], line 14), wherein all distances between the lens groups adjacent to each other change during zooming (page 8, paragraph [0102], data for d10, d17, d19, d22 and d46), and further satisfying the conditional expression 0.001 < f3/f2 < 0.14, as defined (page 8, focal length data for units 2 and 3).
With regard to dependent claim 3, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.1 < 1/β2t < 1, as defined (page 11, Table 1 data).
With regard to dependent claim 4, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.004 < Db12/f1 < 0.8, as defined (page 8, data for d10 and focal length for unit 1).
With regard to dependent claim 7, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 1.8 < Nave + 0.006 x νave < 2.1, as defined (page 7, paragraph [0102]).
With regard to dependent claim 8, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 1 < ft/f1 < 5, as defined (page 8, data for ft and focal length for unit 1).
With regard to dependent claim 11, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens wherein the third lens group moves constantly from the object side to the image side during zooming from a wide-angle end to a telephoto end (page 2, paragraph [0041], lines 9-11).
With regard to dependent claim 12, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens wherein the lens group disposed to be adjacent to the object side in the rear group (Figures 5A and 5B, element L4) has a negative refractive power (page 8, focal length data for unit 4).
With regard to dependent claim 19, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens consisting of five or six lens groups (Figures 5A and 5B, elements L1, L2, L3, L4 and L5) in which a distance between lens groups adjacent to each other changes during zooming (page 8, data for d10, d17, d19, d22 and d46).
With regard to dependent claim 20, Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an imaging apparatus comprising such a zoom lens (page 1, paragraph [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Publication 2014/0049672) as applied to claim 1 above, and further in view of Ito (U.S. Patent Publication 2016/0025955).
With regard to dependent claim 13, although Sakamoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Sakamoto fails to teach such a zoom lens wherein the rear group includes a vibrations reduction group that performs image blur correction by moving in a direction intersecting the optical axis, as claimed in dependent claim 13. In a related endeavor Ito teaches a five-group zoom lens (Figure 1 and page 1, paragraph [0001]) wherein any lens group of the five lens groups is moved in direction intersecting the optical axis (page 5, paragraph [0094], lines 1-6), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom lens, as taught by Sakamoto, with a lens component moved orthogonal to the optical axis, as taught by Ito, to correct shake and provide for a smaller lens barrel (page 5, paragraph [0094], lines 8-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 17 of copending Application No. 16/542,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a zoom lens consisting of, in order from an object side to an image side: a first lens group that remains stationary with respect to an image plane during zooming and has a positive refractive power; a second lens group that moves along an optical axis during zooming and has a negative refractive power; a third lens group that moves along the optical axis during zooming and has a negative refractive power; at least one lens group that moves along the optical axis during zooming; and a rear group that remains stationary with respect to the image plane during zooming, wherein all distances between the lens groups adjacent to each other change during zooming, and further satisfying the conditional expression 0.001 < f3/f2 < 0.14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 5, 6, 9, 10 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens consisting of, in order from an object side to an image side: a first lens group that remains stationary with respect to an image plane during zooming and has a positive refractive power; a second lens group that moves along an optical axis during zooming and has a negative refractive power; a third lens group that moves along the optical axis during zooming and has a negative refractive power; at least one lens group that moves along the optical axis during zooming; and a rear group that remains stationary with respect to the image plane during zooming, wherein all distances between the lens groups adjacent to each other change during zooming, and further satisfying the conditional expression 0.001 < f3/f2 < 0.14, the prior art fails to teach such a zoom lens: wherein the second lens group consists of one negative lens, as claimed in dependent claim 2; further satisfying the conditional expression 0.01 < Db13/D3wt < 0.12, as defined and claimed in dependent claim 5; further satisfying the conditional expression -0.4 < f1/f2 < -0.01, as defined and claimed in dependent claim 6; further satisfying the conditional expression -5 < βr < -1, as defined and claimed in dependent claim 9; further satisfying the conditional expression 5 < β3rt/ β3rw < 150, as defined and claimed in dependent claim 10; or further satisfying the conditional expression 0.62 < 1/β2t < 0.99, as defined and claimed in dependent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
23 March 2021